Name: 98/506/EC: Commission Decision of 27 July 1998 correcting Commission Decision 97/306/EC of 18 April 1997 amending the boundaries of the less-favoured areas in Spain within the meaning of Articles 20 to 25 of Regulation (EC) No 950/97 (notified under document number C(1998) 2279) (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  regions of EU Member States;  agricultural policy
 Date Published: 1998-08-13

 Avis juridique important|31998D050698/506/EC: Commission Decision of 27 July 1998 correcting Commission Decision 97/306/EC of 18 April 1997 amending the boundaries of the less-favoured areas in Spain within the meaning of Articles 20 to 25 of Regulation (EC) No 950/97 (notified under document number C(1998) 2279) (Only the Spanish text is authentic) Official Journal L 226 , 13/08/1998 P. 0057 - 0058COMMISSION DECISION of 27 July 1998 correcting Commission Decision 97/306/EC of 18 April 1997 amending the boundaries of the less-favoured areas in Spain within the meaning of Articles 20 to 25 of Regulation (EC) No 950/97 (notified under document number C(1998) 2279) (Only the Spanish text is authentic) (98/506/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 950/97 of 20 May 1997 on improving the efficiency of agricultural structures (1), and in particular Article 30 thereof,Wheres the Annex to Commission Decision 97/306/EC of 18 April 1997 (2), amending the boudaries of the less-favoured areas in Spain should be corrected;Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultual Structures and Rural Development,HAS ADOPTED THIS DECISION:Article 1 The Annex to Commission Decision 97/306/EC of 18 April 1997 is hereby corrected as set out in the Annex to this Decision.Article 2 This Decision is addressed to the Kingdom of Spain.Done at Brussels, 27 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 142, 2. 6. 1997, p. 1.(2) OJ L 130, 22. 5. 1997, p. 14.ANNEX >TABLE>